Citation Nr: 1126961	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  06-24 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral knee disabilities.

2.  Entitlement to service connection for bilateral leg disabilities.

3.  Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which denied the Veteran's claims.  During the course of the appeal, the Veteran moved to Illinois; original jurisdiction now resides in the Chicago, Illinois RO.

In March 2009, the Board issued a decision denying the benefits sought on appeal. The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a December 2009 Order, the Court vacated the March 2009 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  In March 2010, the Board remanded the issues for further development, which has been accomplished, and the appeal has been returned to the Board. 


FINDINGS OF FACT

1.  The preponderance of the evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed bilateral knee disabilities and military service.  

2.  The preponderance of the evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed bilateral leg disabilities and military service.  

3.  The preponderance of the evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed low back disability and military service.  


CONCLUSIONS OF LAW

1.  Bilateral knee disabilities were not incurred in or aggravated by the Veteran's military service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Bilateral leg disabilities were not incurred in or aggravated by the Veteran's military service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

3.  A low back disability was not incurred in or aggravated by the Veteran's military service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

The parties to the March 2009 Joint Motion for Remand indicated that VA failed to fulfill its duty to assist by not ensuring that the Veteran underwent an adequate medical examination.  In particular, the parties found that the June 2008 VA examiner did not provide a sufficient rationale and explanation to support his opinion as to why the Veteran's claimed disabilities were not related to service.  In addition, the VA examiner did not address the service treatment records when discussing the Veteran's back and knee conditions, nor did the examiner factor in the post-service medical records and their influence on his determination.

Pursuant to the March 2009 Joint Motion for Remand, the Board remanded the matter in March 2010.  The Board specifically instructed the RO to obtain a medical opinion as to the etiology of the Veteran's claimed knee, leg, and back disabilities, specifically to determine whether any disability was causally or etiologically related to his military service taking into account the relevant notations in the service treatment records and post-service treatment records; and to readjudicate the claims.  

In May 2010, the Veteran was provided a VA examination for his claimed disabilities and an examination report was associated with the claims folder.  As will be discussed, the examiner provided a sufficient rationale and explanation to support his opinion stated therein, and included a discussion of relevant service treatment records and post-service medical records.  The claims were also subsequently readjudicated in a May 2011 supplemental statement of the case.  Thus, there is compliance with the Court's and Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in August 2004 and May 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In the May 2008 letter, the RO also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in the May 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  As the Board will discuss in detail in the analysis below, the Veteran was provided with multiple VA examinations.  The parties to the March 2009 Joint Motion for Remand determined that the June 2008 VA examination report and the September 2008 addendum report were inadequate.  Accordingly, the Board remanded for another opinion in May 2010.  The May 2010 examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The examiner also provided a sufficient rationale and explanation to support his opinion, and included a discussion of relevant service treatment records and post-service medical records.  The Board, therefore, concludes that the May 2010 examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

The Veteran has declined to present personal testimony before a Veterans Law Judge.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A (West 2002), or 38 C.F.R. § 3.159 (2010), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.  Thus, the duties to notify and assist have been met.  

Bilateral Knee and Leg Disabilities

The Veteran essentially contends that his current bilateral knee and leg disabilities are related to service.  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

The Board notes the Veteran's contention that he initially injured his left lower extremity in 1968 when he was run over by a car and was taken to a hospital for treatment.  He is not clear as to a diagnosis, and he indicated that he had left knee pain in high school and could not run track.  However, the record is silent as to any left knee and/or leg disability that may have pre-existed service.  There is nothing to evidence that a disability preexisted service, and the Veteran himself is unable to indicate any diagnosis he may have received after his initial injury in 1968.  Therefore, the Veteran is presumed to have been in sound condition when he entered service.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

With respect to Hickson element (1), current disability, the medical evidence of record demonstrates that the Veteran has been diagnosed with mild arthritis of the bilateral knees and mild degenerative changes of the bilateral femoro-tibial joints as noted in the most recent VA examination report in May 2010.  Hickson element (1) is satisfied.

With regard to Hickson element (2), in-service incurrence of disease or injury, there is no evidence that the Veteran suffered from arthritis of the bilateral knees during his military service or for years thereafter.  The earliest reference to arthritis of record was made in an August 1995 emergency room treatment record which documented the Veteran's complaints of bilateral knee pain (among other musculoskeletal complaints) following a bus accident.  A past medical history of "arthritis" was noted.  Notably, no diagnosis of arthritis of the bilateral knees was indicated at that time.  Additional ambiguous references to arthritis were documented in private treatment records dated in 1999.  See Delmar Medical Center treatment records dated 1999.  Osteoarthritis of the bilateral knees was not specifically diagnosed until the March 2005 VA examination.

In any event, there is no medical evidence of record which indicates that the Veteran was diagnosed with arthritis during his military service or in the one year presumptive period referenced in 38 C.F.R. §§ 3.307, 3.309.

On the Report of Medical History in February 1973 prior to service discharge, the Veteran indicated that had "trick" or locked knee and cramps in his legs.  He was afforded a February 1973 separation examination.  At that time examination of his lower extremities was within normal limits.  Subsequent records dated in March 1973 documented the Veteran's complaint of bilateral knee pain.  However, no musculoskeletal impairment or specific knee injury was identified at the time.  Furthermore, on March 22, 1973, the Veteran noted that there had been no other change in his medical condition since the prior examination with the exception of a knot in his testicle.  This statement makes no reference to knee or leg problems.  Despite the negative complaints on service separation, based on the in-service complaint of bilateral knee pain and the Veteran's report of knee and leg symptoms prior to service discharge, the Board finds that Hickson element (2) is satisfied.

Turning to crucial Hickson element (3), medical nexus, the Board notes that the question presented, i.e., the relationship, if any, between the Veteran's current disabilities and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The June 2008 VA examiner concluded that "it is less likely than not (less than a 50% probability) that the Veteran's current complaints referable to the knees . . . are related to his time in the military service."  The VA examiner clarified his June 2008 opinion in an addendum dated September 2008, in which he stated, "[t]here is no evidence of a bilateral knee/leg problem with no treatment noted and absence of any clinical data related to such complaint in military service.  Therefore, the alleged bilateral leg disability is not at least as likely as not related to military service."  However, as noted above, the parties to the March 2009 Joint Motion for Remand determined that the June 2008 examination report and the September 2008 addendum report were inadequate.  

The Veteran was afforded another VA examination in May 2010, the report of which was completed in conjunction with review of the claims folder, extensive interview of the Veteran, and evaluation of the Veteran.  The examiner outlined the history of the Veteran's bilateral knee and leg disabilities.  Pertinently, the examiner noted the Veteran's report of injuring his left lower extremity in 1971 but the Veteran indicated that x-rays were normal.  The Veteran also indicated that in 1997, he was in a car accident in which he injured his leg.  The examiner opined that given the multiple accidents and injuries before and after service, it was difficult to connect the Veteran's present disability with military service and concluded that it was not at least as likely as not that his disabilities were related to service.  

The VA opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, evaluation of the Veteran, the Veteran's report of his medical history, and the examiner provided a detailed rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Notably, there is no competent evidence contrary to this opinion of record.  While the June 2008 and September 2008 VA examination reports have been deemed inadequate, the Board finds it instructive that the conclusions mirror the May 2010 VA examination report as it is the only other medical opinion addressing the etiology of the disabilities.  

The Veteran has submitted no competent medical nexus evidence contrary to the May 2010 opinion cited above.  Furthermore, the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claims; he has not done so.  See 38 U.S.C.A. § 5107(a) (2010) (noting it is a claimant's responsibility to support a claim for VA benefits).  Therefore, Hickson element (3), medical nexus, has not been satisfied, and the claims fail on this basis.

In making this decision, the Board must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As to the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  The Veteran is competent to report what he observed and he experienced during service because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this regard, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (stating that "[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, he is not competent to ascertain the etiology of his current knee and leg disabilities, as the causative factors for such are not readily subject to lay observation.   

Furthermore, as to the Veteran's assert of a continuity of symptomatology since service discharge, any such suggestion is not credible.  As noted above, the Board is within its province to weigh that testimony and to make a credibility determination.  Any assertion of a continuity of symptoms since service is countered by a lack of contemporaneous records showing treatment or complaints related to his knee and leg.  Despite complaints of knee problem during service, including complaints in March 1973, among the last entries in the Veteran's service treatment records is a March 22, 1973, acknowledgement from the Veteran that he his health had not changed since the February 1972 examination which revealed normal clinical findings with respect to the knees and legs.  This finding goes against a continuity of symptomatology since service.  

Furthermore, the Board also observes that knee problems were initially referenced in an August 1995 emergency room treatment record, which is over two decades after the Veteran left service in March 1973.  There is no competent medical evidence that the Veteran complained of or was treated for knee or leg problems for many years after his March 1973 separation from service.  Moreover, during the May 2010 VA examination, the Veteran reported that he had persistent pain in his left knee in 1988.  Even giving the Veteran the benefit of the doubt as to the onset of his symptoms, this is still 15 years after service discharge.  In any case, supporting medical evidence is required to establish service connection based on a continuity of symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (finding that there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Such evidence is lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  In light of the foregoing, the Board concludes that the Veteran is not credible with regard to any assertion that he has had a continuity of leg and knee symptoms since service.  

Additionally, to the extent that the Veteran contends that a medical relationship exists between his current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, an assertion as to the etiology of the Veteran's current arthritis of the knees and legs is a question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his bilateral knee and leg disabilities.  See 38 C.F.R. § 3.159 (a)(1) (2010) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of his arthritis of the knee and legs, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence and weight to the May 2010 VA examiner's opinion as it was rendered after an evaluation and extensive review of the Veteran's medical history by a licensed physician.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's disabilities and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Additionally, in a single-judge Memorandum Decision issued by the United States Court of Appeals for Veterans Claims, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

A Low Back Disability

The Veteran is seeking service connection for a low back disability, which he contends was incurred while he was on active military duty.

In order for service connection to be granted, three elements must be present: (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus between the first two elements.  See Hickson, supra.

With respect to Hickson element (1), current disability, the medical evidence of record demonstrates that the Veteran was diagnosed with mild facet joint arthropathy of the lumbar spine in March 2005.  Most recently, the May 2010 VA examination report reflects a diagnosis of mild low back strain.  Accordingly, Hickson element (1) is satisfied.

With regard to Hickson element (2), on the Report of Medical History in connection with his February 1973 separation physical examination, the Veteran indicated that he experienced recurrent back pain.  However, on clinical examination, no back disability was diagnosed.  On the contrary, the examiner noted that the Veteran's spine was within normal limits.  Aside from the isolated notation on the Veteran's report of medical history, the Veteran's service treatment records are absent for any complaint or diagnosis of a low back disability.  The earliest low back disability diagnosis of record was documented in the report of the March 2005 VA examination, more than 30 years following the Veteran's separation from active duty. There is no competent evidence of record to indicate that the Veteran was diagnosed with degenerative joint disease or arthritis for more than thirty years after his discharge from active military service, decades after the end of the one year presumptive period referenced in 38 C.F.R. §§ 3.307, 3.309.

As indicated above, the February 1973 separation examination report documented the Veteran's complaint of "recurrent back pain."  Although a diagnosis pertaining to a back injury was not rendered, based on the in-service complaint of low back pain, the Board finds that Hickson element (2) is satisfied.

Turning to crucial Hickson element (3), medical nexus, the Board notes that the question presented, i.e., the relationship, if any, between the Veteran's current back disability and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The June 2008 VA examiner concluded that "it is less likely than not (less than a 50% probability) that the Veteran's current complaints referable to the . . . lumbar spine are related to his time in the military service."  In the September 2008 addendum to the June 2008 VA opinion, the VA examiner noted that "[r]eview of the medical-service records failed to reveal any evidence of . . . back injury or history of treatment."  As previously noted, both of these opinions were determined to be inadequate.  

The Veteran was subsequently provided another examination in May 2010.  The examiner reviewed the claims folder, extensively interviewed the Veteran, and evaluated the Veteran.  The examiner outlined the history of the Veteran's low back disability.  The Veteran reported that in December 1971, he fell from a truck landing in a sitting position and was in the hospital for one month, but that x-rays did not show any fractures.  He was in traction for one month.  The Veteran also reported that after service in 1998, he was involved in a car accident in which he injured his back.  The examiner opined that given the multiple accidents and injuries before and after service, it was difficult to connect his present disability with military service and concluded that it was not at least as likely as not that his disabilities were related to service.  

The VA opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, evaluation of the Veteran, the Veteran's report of his medical history, and the examiner provided a detailed rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Notably, there is no competent evidence contrary to this opinion of record.  While the June 2008 and September 2008 VA examination reports have been deemed inadequate, the Board finds it instructive that the conclusions noted therein mirror the May 2010 VA examination report as it is the only other medical opinion addressing the etiology of the disabilities.  

The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  Furthermore, the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2010) (noting it is a claimant's responsibility to support a claim for VA benefits).  Therefore, Hickson element (3), medical nexus, has not been satisfied, and the claim fails on this basis.

In making all determinations, the Board must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As to the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  The Veteran is competent to report what he observed and he experienced during service because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this regard, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (stating that "[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, he is not competent to ascertain the etiology of his current low back disability, as the causative factor for such is not readily subject to lay observation.  

Furthermore, as to the Veteran's assertion of a continuity of symptomatology since service discharge, any such suggestion is not credible.  As noted above, the Board is within its province to weigh that testimony and to make a credibility determination.  Any assertion of a continuity of symptoms since service is countered by a lack of contemporaneous records showing treatment or complaints related to his knee and leg.  Significantly, there is no competent medical evidence that the Veteran complained of or was treated for a low back disability for thirty years after his March 1973 separation from service.  See Maxson, supra.  The Veteran was diagnosed with hypertrophic and degenerative changes of the cervical spine following a bus accident in August 1995.  However, no complaint or diagnosis of a low back disability was documented at that time.  The Veteran's low back disability was not diagnosed until March 2005.  In any case, supporting medical evidence is required to establish service connection based on a continuity of symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (finding that there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Such evidence is lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Therefore, the Veteran is not credible with regard to any assertion that he has had a continuity of low back symptoms since service.  

Additionally, to the extent that the Veteran contends that a medical relationship exists between his current low back disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, an assertion as to the etiology of the Veteran's current low back disability is a question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his low back disability.  See 38 C.F.R. § 3.159 (a)(1) (2010) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of his low back disability, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence and weight to the May 2010 VA examiner's opinion as it was rendered after an evaluation and extensive review of the Veteran's medical history by a licensed physician.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's low back disability and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Additionally, in a single-judge Memorandum Decision issued by the United States Court of Appeals for Veterans Claims, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for bilateral knee disabilities is denied.

Service connection for bilateral leg disabilities is denied.

Service connection for a low back disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


